The opinion of the court was delivered by
Powers, J.
The mother was the legal guardian of the child John E., but having omitted her duty to support the child, her right as guardian to its custody was supplanted by the paramount right of the town which had become burdened with its support. While a pauper, the overseer, in behalf of the town, had the “ care and oversight ” of the child. The selectmen had full authority to settle with the defendant John his liability on the bond executed for the support of the child, in such manner as they deemed best for the interests of the town. The defendant, by the terms of that settlement, was entitled to the custody of the child as against the town or any of its officers. The child thenceforth ceased to be a pauper, and, lacking this character, the overseer lost his right to its “ care and oversight.” The defendant, by the terms of the settlement, undertook the support of the child, and was entitled to its custody, that he might perform his contract.
The mother is not here claiming any infringement of her rights ; but the child, by the agency of the overseer, is made to stand as a claimant of damages for a false imprisonment. He has the same claim that any pauper has when its custody is shifted from one keeper to another.
Judgment affirmed.